Citation Nr: 0122683	
Decision Date: 09/18/01    Archive Date: 09/24/01

DOCKET NO.  99-23 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Committee on Waivers and 
Compromises in Muskogee, Oklahoma



THE ISSUE

Entitlement to waiver of recovery of overpayment of VA 
pension benefits.



REPRESENTATION

Veteran represented by:	Disabled American Veterans 



ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel




INTRODUCTION

The veteran served on active duty from November 1956 to 
October 1960 and from January 1961 to January 1965.

This matter comes to the Board of Veterans' Appeals (the 
Board) on appeal from a  decision of the Department of 
Veterans Affairs (VA) Committee on Waivers and Compromises in 
Muskogee, Oklahoma.  

In November 1999, the veteran requested the opportunity to 
appear at hearing before a Member of the Board at the VA 
Regional Office in Muskogee, Oklahoma (the RO).  A hearing 
was scheduled for June 2001.  The veteran was notified of the 
scheduled time and place but failed to appear for the 
hearing.  When an appellant elects not to appear at the 
prescheduled hearing date, the request for a hearing will be 
considered to have been withdrawn.  See 38 C.F.R. 
§ 20.704(d).  The veteran's case will therefore be 
adjudicated without further delay based upon all the evidence 
presently of record.

The Board observes in passing that in August 2000, the 
veteran indicated that although he could not afford to repay 
his debt to VA at the rate of $100.00 per month, as required 
by the VA's Debt Management Center, he was willing to repay 
his debt in smaller amounts of $25.00 per month.  The RO 
referred the compromise offer to the VA Debt Management 
Center.  There is no indication in the file as to any 
response from the Center.  However, regardless of the 
veteran's compromise offer, because he has not withdrawn his 
appeal, the Board retains jurisdiction over the issue and 
will therefore proceed with appellate review.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.204.

In July 2001, the veteran appointed Disabled American 
Veterans (DAV) as his representative.  The Board forwarded 
his claims folder to DAV, which submitted a brief on his 
behalf in August 2001.


FINDINGS OF FACT

1.  Indebtedness in the amount of $5,766 was created by the 
overpayment of aid and attendance pension benefits when the 
veteran was discharged from a nursing home in September 1997.  
A partial waiver of $2,883 of the original charged 
indebtedness of $5,766 was granted by the RO, leaving an 
indebtedness of $2,882.

2.  Further indebtedness in the amount of $1,486 was created 
by the overpayment of aid and attendance pension benefits 
when the veteran was discharged from a nursing home in April 
1999. 

3.  The veteran bears little fault in creation of the 1997 
indebtedness.  

4.  The veteran bears fault in the creation of the 1999 
indebtedness, as he had actual knowledge of the consequences 
of continuing to accept monetary payments which were not owed 
to him.

5.  The veteran was unjustly enriched in the creation of 
these debts.

6.  To require repayment of $2,883.00, the amount of the 
first (1997) overpayment, would cause undue hardship to the 
veteran.

7.  To require repayment of $1,486.00, the amount of the 
second overpayment, over a period of time would not cause 
undue hardship to the veteran, and would not defeat the 
purpose of the VA pension benefit.


CONCLUSIONS OF LAW

1.  Recovery of $2,883.00 of the total charged indebtedness, 
representing the remaining charged indebtedness stemming from 
the 1997 overpayment, plus any accrued interest thereon, 
would be against the principle of equity and good conscience.  
38 U.S.C.A. § 5302 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
1.962, 1.965 (2000).

2.  Recovery of the remaining $1,486.00 of the total charged 
indebtedness, representing the charged indebtedness stemming 
from the 1999 overpayment, plus any accrued interest thereon, 
is not against the principle of equity and good conscience.  
38 U.S.C.A. § 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 1.962, 1.965 (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking waiver of recovery of indebtedness to 
VA which was created by overpayments of that portion of his 
VA pension which was paid for special aid and attendance 
while he was in a nursing home upon two separate occasions.  
The first overpayment, which occurred in 1997, resulted in 
the creation of indebtedness in the amount of $5,776.00, half 
of which, $2883.00, has previously been waived by the RO.  
The second overpayment, which occurred in 1999, resulted in 
the creation of indebtedness in the amount of $1,486.00.  

The veteran asserts, in essence, that requiring him to repay 
the debt would cause him financial hardship.

In the interest of clarity, the factual background of this 
case will initially be set forth.  The relevant law and VA 
regulations will then be briefly reviewed.  Finally, the 
Board will analyze the veteran request for a waiver and 
render a decision. 

History of the case

In December 1996, the veteran was admitted to a VA Medical 
Center for treatment of a substance abuse-related hepatotoxic 
event.  He was transferred to a nursing home in January 1997, 
and to a different nursing home in April 1997.  By rating 
decision of April 1997, the RO granted VA pension benefits to 
the veteran, effective in September 1996, based upon medical 
evidence showing him to be permanently and totally disabled.  

In a June 1997 letter, the veteran was informed that he was 
receiving a monthly pension rate that included an additional 
allowance based upon his need for aid and attendance because 
he was a patient in a nursing home.  He was also informed 
that "[y]ou must promptly notify us if you leave the nursing 
home or if you transfer to a different nursing home because 
you may no longer qualify for the aid and attendance 
allowance."

The veteran was discharged from the nursing home on September 
30, 1997.  On October 7, 1997, the RO received a statement 
from the patient services representative at the nursing home 
advising that the veteran had been discharged from the 
nursing home and providing his new address.

By letter dated November 3, 1997, mailed to the veteran's new 
address, the RO informed him that because of his discharge 
from the nursing home, his continued entitlement to the 
additional benefit for aid and attendance would have to be 
reevaluated.  In the letter, the veteran was informed that he 
could submit medical evidence to show that he required 
assistance with the activities of daily living, such as would 
support continued entitlement to the additional monetary 
benefit for aid and attendance.  He was also informed that he 
would continue to be paid the higher rate of pension for 
sixty days to allow him time to collect and submit such 
evidence, but that unless he could prove continued 
entitlement, the RO would stop paying the added benefit 
effective February 1, 1998.  The letter also included the 
following language:  "Please understand that by continuing 
the current rate during this period, we may be overpaying 
you.  If you . . . wish to reduce the possible overpayment, 
send us a statement asking that we reduce or suspend your 
benefits beginning with your next check."

In a January 1998 rating decision, the RO found that the 
veteran did not meet the regulatory criteria to receive the 
aid and attendance benefit outside of a nursing home.  The 
veteran was notified of this decision by letter dated in 
February 1998.  He did not disagree or perfect an appeal of 
the January 1998 decision.  

Because the veteran was also receiving income from the Social 
Security Administration, after the aid and attendance portion 
of his pension benefit was stopped, his Social Security 
income exceeded the statutorily-defined income limit for 
basic pension benefits.  Thus, when the aid and attendance 
benefit was terminated February 1, 1998, the veteran's 
monthly VA pension benefit entitlement was reduced to $0.00.  

In a June 1998 letter from the RO, the veteran was informed 
that this reduction in his pension benefits had resulted in 
the creation of an overpayment, and that he would be notified 
of the exact amount.  Although no such notification letter is 
contained in the claims file, we presume that the veteran 
received actual notification because he filed a Financial 
Status Report in September 1998.  On the report, he 
requested, "Please consider waiver of this debt of $5,766.00 
due to the fact it would cause a tremendous financial 
hardship on this 58-year old vet."  On the report, he 
entered information regarding the amount of his monthly 
Social Security benefit, and his average monthly expenses.  
In addition to information regarding his food costs, rent 
payment, etc., he indicated that he had an outstanding 
hospital bill of which at that time totaled $1,300.00, and 
that he was repaying that debt at $5.00 a month.

The RO's Committee on Waivers considered the veteran's 
request for a waiver in November 1998 and concluded that 
there was no indication of fraud, misrepresentation, or bad 
faith on the part of the veteran in the creation of the debt.  
The Committee considered the elements of equity and good 
conscience and granted a partial waiver of the debt, thereby 
reducing the veteran's debt from $5,766.00 to $2,883.00.

On December 30, 1998, the RO received a notification from the 
patient services representative at another nursing home that 
the veteran had been admitted to that nursing home on 
December 21, 1998.  A subsequent notification, received on 
January 9, 1999, indicated that the veteran had been 
discharged from the nursing home at his own request on 
December 31, 1998.  He was readmitted on January 19, 1999.  
The January 28, 1999, notification of his readmission 
contained the following request, "Please establish this as 
an informal claim for non-service connected pension with aid 
and attendance benefits."  

Effective February 1, 1999, the RO re-established the 
veteran's aid and attendance pension benefits.  He was 
notified of this grant by letter of February 17, 1999, mailed 
to the nursing home address.  On April 1, 1999, the veteran 
left the nursing home against medical advice.  Again, the 
nursing home notified the RO by letter received on April 5, 
1999.  

On April 13, 1999, the RO notified the veteran that it was 
proposed to reduce his pension benefits effective May 1, 
1999, because since he had left the nursing home, his nursing 
home expenses could no longer be considered as continuing 
unreimbursed medical expenses.  Also, he was informed that it 
was proposed to cease paying the aid and attendance benefit 
effective July 1, 1999, unless he provided medical evidence 
showing continued entitlement to it.  This letter also 
provided the following caution as to minimizing the potential 
overpayment:  "You should be aware that if you continue to 
accept payments at the present rate for the next sixty days 
and it is then determined the proposed adjustment must be 
made, you will have to repay all or a part of the benefits 
you have received during the 60 days.  You may minimize this 
potential overpayment by sending us a written statement 
asking that, beginning with your next check, we reduce your 
payments while we review your case." 

Between April and August 1999, the veteran mailed money 
orders totaling $400.00 to the VA.  The VA additionally 
recouped $100.00 per month during the months of April, May, 
and June 1999, thereby reducing his debt to the amount of 
$3,619.00.  Furthermore, by letter of August 2000, the 
veteran made a compromise offer to repay his debt at the rate 
of $25.00 per month until the debt is satisfied.  

In August 1999, the veteran submitted a copy of a treatment 
note reflecting a visit with a VA psychologist, along with a 
note as follows:  "Please use the enclosed letter as proof 
of hardship in order to reinstate my full benefit."  In 
response the RO issued a second rating decision in August 
1999 confirming and continuing the June 1999 decision that 
aid and attendance benefits were not warranted.  

In response, the veteran submitted an August 1999 statement 
requesting that "any and all indebtedness incurred due to my 
having been confined to a nursing home" be waived, "as this 
is working an undue hardship on me causing me to, because of 
a severe shortage of funds, to possibly lose my home and have 
my utilities cut off."  The RO issued a Statement of the 
Case in October 1999 which addressed both debts, noting 
"[s]ince we granted you a partial waiver of the debt, you 
have continued to have the same problem, thereby increasing 
the debt.  It would not be equitable to not require you to 
make restitution of the unauthorized benefits that you 
received."  The veteran perfected an appeal to the Board by 
filing a timely substantive appeal in November 1999.  

The veteran submitted a Financial Status Report (VA Form 20-
5655) in May 2000.  His income and expenses were virtually 
equal.  His sole source of income was listed as Social 
Security benefits.  

Law and regulations

Pension benefits

Disability pension will be paid to each veteran of a period 
of war who meets statutorily-defined service, net worth, and 
annual income requirements; and who is permanently and 
totally disabled from non service-connected disability not 
the result of willful misconduct.  38 U.S.C.A. §§ 1502, 1503, 
1521. 

The purpose of VA pension benefits is to provide a 
subsistence income for veterans of a period of war who are 
totally disabled and who are otherwise unable to maintain a 
basic, minimal income level.  Pension benefits are based upon 
total family income and the amount of pension benefits is 
adjusted based upon the number of dependents the veteran 
supports.  Recipients of pension income are required to 
report any changes in income and number or status of their 
dependents in a timely fashion.  38 U.S.C.A. §§ 1521, 1522.  

Veterans entitled to non service-connected disability pension 
may be entitled to an increased rate of pension if rated as 
being in need of regular aid and attendance.  If the veteran 
is in need of regular aid and attendance, the annual rate of 
pension payable to the veteran is greater, in an amount set 
by statute annually.  38 C.F.R. § 3.314(b)(3).  A veteran 
receiving VA pension benefits will be considered in need of 
regular aid and attendance if he 1) is blind or so nearly 
blind as to have corrected visual acuity of 5/200 or less, in 
both eyes, or concentric contraction of the visual field to 5 
degrees or less; or 2) is a patient in a nursing home because 
of mental or physical incapacity; or 3) establishes a factual 
need for aid and attendance under the criteria set forth in 
38 C.F.R. § 3.352(a).  38 C.F.R. § 3.351(c).

In calculating the amount of pension benefit payable to each 
veteran, old age and survivor's insurance and disability 
insurance under title II of the Social Security Act is 
considered income which the VA pension benefit can only 
supplement if such income is less than the statutorily-
defined maximum income ceiling for receipt of VA pension.  
38 C.F.R. § 3.262(e) & (f).  For purposes of calculating 
pension benefits, total income may be reduced by amounts 
equal to amounts paid by a veteran for unreimbursed medical 
expenses, to the extent that such amounts exceed five percent 
of the maximum annual rate of pension.  38 U.S.C.A. 
§ 1503(a)(8).

The effective date of discontinuance of pension for a veteran 
will be the earliest of the dates provided by regulation.  
Where an award is reduced, the reduced rate will be payable 
the day following the date of discontinuance of the greater 
benefit.  

Equity and good conscience

The law provides that there shall be no collection of an 
overpayment, or any interest thereon, which results from 
participation in a benefit program administered under any law 
by VA when it is determined by a Committee that collection 
would be against equity and good conscience.  The term 
"overpayment" refers only to those benefit payments made to 
a designated living payee or beneficiary in excess of the 
amount due or to which such payee or beneficiary is entitled.  
38 U.S.C.A. § 5302(a); 38 C.F.R. § 1.962.  

Absent fraud, misrepresentation, or bad faith, a waiver of 
indebtedness may be authorized in a case in which collection 
of the debt would be against equity and good conscience.  
38 U.S.C.A. § 5302(b); 38 C.F.R. §§ 1.962, 1.963, 1.965.  The 
Committee on Waivers found that the veteran did not engage in 
fraud, misrepresentation or bad faith in the creation of this 
debt and the Board agrees.  Therefore, the equity and good 
conscience standard applies to this case.  In essence, 
"equity and good conscience" means fairness to both the 
appellant and to the government.  "Equity and good 
conscience" involves a variety of elements.  The list of 
elements contained in the regulation is not, however, all 
inclusive.  See Ridings v. Brown, 6 Vet. App. 544, 546 
(1994).  Particular emphasis, however, is placed upon the 
elements of the fault of the debtor and undue hardship.  
38 C.F.R. § 1.965(a).  The elements to be considered are:

1) Fault of the debtor.  Where the 
actions of the debtor contribute to 
creation of the debt.  2) Balancing of 
faults.  Weighing fault of the debtor 
against VA fault.  3) Undue hardship.  
Whether collection would deprive debtor 
or family of basic necessities.  4) 
Defeat the purpose.  Whether withholding 
of benefits or recovery would nullify the 
objective for which benefits were 
intended.  5) Unjust enrichment.  Failure 
to make restitution would result in 
unfair gain to the debtor.  6) Changing 
position to one's detriment.  Reliance on 
VA benefits results in relinquishment of 
a valuable right or incurrence of a legal 
obligation.  38 C.F.R. § 1.965.  


Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Initial matter - duty to assist

During the pendency of this matter, the Veterans Claims 
Assistance Act of 2000 (the VCAA) was made law.  In general, 
the VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  VCAA, Pub. L. No. 106-475, 
§  3(a), 114 Stat. 2096, __ (2000) [to be codified at 
38 U.S.C.A. § 5103A]. 

The effective date provisions of the VCAA state that the 
provisions of 38 U.S.C. § 5107 apply to any claim (1) filed 
on or after the enactment of the Act, i.e. November 9, 2000, 
or (2) filed before the date of the enactment of the Act and 
not final as of that date.  In a Memorandum issued by VA 
General Counsel in November 2000, it was determined that the 
provisions of Title 38 created or amended by the Act other 
than 5107, to include the duty to assist provisions of 
38 U.S.C. § 5103A, also apply to claims pending on the date 
of the enactment of the VCAA.  The provisions of the VCAA 
therefore apply to this case.  Recently-enacted regulations 
implementing the VCAA are applicable as well.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA have 
been satisfied.  The veteran has been notified of the 
pertinent law and regulations.  He has been given ample 
opportunity to present evidence and argument.  His 
representative presented written argument on his behalf in a 
May 2001 statement.  The history of this case has been set 
forth above; there is no indication that there exists any 
pertinent evidence which has not been obtained.    

In a July 2001 statement, the veteran requested that the 
Board remand his appeal to the RO.  He did not provide any 
supporting reasons or argument regarding this request.  
Following review of the veteran's claims file, the Board has 
identified no reason for a remand to the RO, such as a need 
for further evidentiary or procedural development.  In the 
absence of a demonstrated need to remand the case, the Board 
declines to do so.

The Board is aware of no evidentiary or procedural 
development which must be taken to comply with the VCAA, and 
the veteran and his representative have pointed to none.  In 
sum, there is nothing further that can be done with respect 
to this matter under the VCAA.  The case now stands ready for 
Board review.

Creation of the indebtedness

There is no question that there was an overpayment of VA 
benefits.  The Board must initially determine whether that 
indebtedness was validly created.

The veteran has not challenged the validity of this debt; 
rather, he bases his claim for waiver upon the hardship which 
he would have to incur in order to repay the debt.  

The United States Court of Appeals for Veterans Claims has 
held that before adjudicating a waiver application, the 
lawfulness of a debt must first be decided. See Schaper v. 
Derwinski, 1 Vet. App. 430, 434-435 (1991).  VA General 
Counsel has reinforced this obligation by holding that where 
the validity of a debt is challenged that issue must be 
developed before the issue of entitlement to waiver of the 
debt can be considered.  See VAOGCPREC 6-98.  Under 38 
U.S.C.A. § 7104(c) (West 1991 & Supp 2000), the Board is 
bound by the precedent opinions that are issued by the Office 
of the VA General Counsel.

An audit statement of the veteran's debt was issued to him in 
August 2000.  Review of the file shows that the veteran was 
in fact paid an additional allowance for aid and attendance 
benefits predicated upon his being a patient in a nursing 
home over two separate periods of time totaling six months, 
when he was not in fact a patient in a nursing home.  Both 
times, the RO performed an adjudication of whether the 
veteran was entitled to the aid and attendance pension 
benefit on another of the bases set forth in 38 C.F.R. 
§ 3.351(c), and concluded that he was not.  

The audit calculations appear to have been accurate; the 
veteran was notified of the RO's calculations of his debt at 
each stage of the creation of the debt; and the record shows 
that the veteran in fact received money which was not due to 
him.  The Board concludes that the debts at issue were 
validly created.  

Fraud, misrepresentation or bad faith

If there is an indication of fraud, misrepresentation or bad 
faith in the creation of indebtedness, waiver of the debt is 
automatically precluded, and further analysis is not 
warranted.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.963.  The RO 
Committee on Waivers and Compromises found that the veteran 
did not demonstrate, fraud, misrepresentation of a material 
fact or bad faith.  The Board notes that it is obligated to 
do a de novo review of all aspects of the case, and it is not 
bound by any determination of the RO in that regard.  Indeed, 
the Court of Appeals for Veterans Claims has held that the 
Board must independently address this preliminary 
consideration before addressing whether waiver would be 
appropriate under the applicable criteria of 38 C.F.R. § 
1.965(a).  See Ridings v. Brown, 6 Vet. App. 544 (1994).  

The Board finds that no fraud, misrepresentation of a 
material fact or bad faith exists here.  The record contains 
absolutely no indication that the veteran had any improper 
intent in the creation of this debt.  Indeed, he has made 
efforts to repay the indebtedness and has made a compromise 
offer to VA.  The Board believes that the veteran's good 
faith and integrity are amply demonstrated by his initiative 
to effect a reduction in the charged indebtedness.  

Therefore, it is appropriate to proceed to consider the issue 
of waiver of the remainder of the veteran's total debt to the 
VA.

Consideration of equity and good conscience

As discussed above, waiver of loan guaranty indebtedness may 
be authorized in if collection of the debt would be against 
equity and good conscience.  38 U.S.C.A. § 5302(b); 38 C.F.R. 
§ 1.964.  In essence, "equity and good conscience" means 
fairness to both the veteran and to the government. 

"Equity and good conscience" involves a variety of 
elements.  As set forth above, the elements to be considered 
are 1) fault of the debtor; 2) balancing of faults; 3) undue 
hardship; 4) defeat the purpose; 5) unjust enrichment; and 6) 
changing position to one's detriment.  38 C.F.R. § 1.965.  
The list of elements contained in the regulation is not, 
however, all inclusive.  The Board will separately discuss 
the six elements.  See Ridings v. Brown, 6 Vet. App. 544, 546 
(1994).

1)  By "fault of the debtor" is meant the actions of the 
debtor which contributed to creation of the debt.  38 C.F.R. 
§ 1.965(a)(1).  

With respect to the element of the veteran's fault, the Board 
finds that the veteran was at fault in the creation of this 
debt, to the extent that he failed to take any action to 
prevent the debt from accumulating.  At the time of the 
initial award of pension benefits, he was notified that if he 
left the nursing home, he would no longer qualify for the aid 
and attendance allowance.  After receiving notification of 
the veteran's discharge from the nursing home in September 
1997, and again in April 1999, which in both instances was 
provided by the patient services representative at the 
nursing homes rather than by the veteran himself, the RO 
again informed the veteran that his continued entitlement to 
the additional aid and attendance benefit would have to be 
reevaluated.  Upon both occasions, the RO also informed the 
veteran of the possibility of an overpayment being created, 
and of the steps he could take to avoid the overpayment.  
However, the veteran did nothing with regard to the 
overpayment issue.  He indicated his receipt of the letters 
by providing the RO with information regarding his medical 
status each time, but did not attempt to minimize the 
creation of the overpayment in any way.  

Upon review, while the veteran was negligent in not 
attempting to minimize the creation of both the 1997 
overpayment and the 1999 overpayment, the Board concludes 
that greater negligence was involved in his failure to 
minimize the 1999 overpayment.  Because in 1999, the veteran 
had already been through the process of having an overpayment 
declared against him for the overpayment of his aid and 
attendance pension benefits, he should have been more fully 
aware of the consequences of his failure to contact the RO to 
avoid an overpayment.  Additionally, he should have been more 
fully aware of his status as not meeting the criteria for the 
extra aid and attendance allowance when he was not in the 
nursing home, since he had received notification of the 
criteria during the prior overpayment process, and had actual 
notification that he did not meet the criteria for aid and 
attendance benefits, unless he was a patient in a nursing 
home.  In other words, because the cumulative effect of the 
notice was greater, after having previously experienced the 
exact situation, the level of fault on the veteran's part in 
ignoring the RO's notification letters, was proportionately 
greater as well.

2)  Balancing the fault of the veteran against the fault of 
the VA first requires describing the fault of the VA.  Upon 
review of the record, the Board is unable to discern any 
fault on the part of the VA.  Upon receiving notice of the 
veteran's discharges from the nursing homes, the RO promptly 
mailed letters of notification to him, including an 
explanation of the basis for the potential reduction in his 
benefits, and an explanation of how he could ameliorate the 
potential overpayment if he wished.  The RO essentially 
performed its responsibilities in the matter as set forth by 
law in a timely and efficient manner.

In its analysis, the Board is required to weigh the fault on 
the part of the veteran against the fault on the part of the 
VA in the creation of this overpayment.  As set forth above, 
the Board finds the RO had no fault in the creation of the 
overpayment.  The veteran, on the other hand, allowed the 
overpayment to be created through his inaction, despite 
having actual knowledge of the consequences of such inaction.  
Thus, the scale tips against the veteran with respect to 
fault.

3)  As noted above, the veteran contends that having to repay 
his debt to the VA will result in undue financial hardship to 
him.  With respect to the element of undue hardship, the 
Board finds that the evidence demonstrates that the veteran 
exists solely upon the income he receives from the Social 
Security Administration.  According to a May 2000 financial 
status report, the veteran's expenses are approximately equal 
to his net monthly income.  Although it is reasonable to 
assume that he could economize somewhat in his lifestyle, he 
does not have a large income by any standards, and it is 
possible that collection of the entire debt could deprive the 
veteran of basic necessities.  In this regard, it is 
important to note the veteran's own offer to repay the debt 
at the rate of $25.00 per month.  

In reviewing the report, it is significant to note that other 
than a $19.00 per month payment for health insurance, he does 
not report any medical expenses.  As noted above, for 
purposes of calculating pension benefits, total income may be 
reduced by amounts equal to amounts paid by a veteran for 
unreimbursed medical expenses, to the extent that such 
amounts exceed five percent of the maximum annual rate of 
pension.  38 U.S.C.A. § 1503(a)(8).

4)  The purpose of VA pension is to provide for the needs of 
veterans of a period of war who are permanently and totally 
disabled and whose income falls below a level defined by the 
United States Congress.  See 38 U.S.C.A. Chapter 15.  
Therefore, anyone who is eligible for and entitled to receive 
VA pension benefits is by definition unable to work and 
without other significant sources of income.  In this case, 
however, the veteran is ineligible for VA pension benefits, 
because his Social Security income does not in fact fall 
below the statutorily-defined level for which pension is 
payable to a veteran who is not a patient in a nursing home.  
As explained above, when the veteran is a nursing home 
resident, he is eligible for the additional aid and 
attendance pension allowance. 

The Board has already concluded that requiring the veteran to 
repay the debt at issue would not result in undue hardship to 
the veteran, if the monthly payments were reasonable in light 
of his limited income.  Thus, because the veteran, according 
to the most recent financial information reflected on the May 
2000 Financial Status Report, is actually ineligible for VA 
pension benefits, it seems reasonable to conclude that 
requiring the veteran to repay this debt would not defeat the 
purpose of VA pension benefits.  Also see Cullen v. Brown, 
5 Vet. App. 510 (1993).

5)  With regard to unjust enrichment, there is no question 
that the veteran received monies to which he was not entitled 
because he continued to accept payments at a higher rate 
which were predicated upon his residence in a nursing home 
following his discharge from the nursing home upon two 
separate occasions.  Thus, the Board concludes that his 
failure to make restitution would result in unfair gain to 
the veteran.  In this regard, we note that the veteran's 
obligation to the VA carries the same weight as any other 
obligations.  

6)  There is no indication contained in the record that the 
veteran relied upon the VA or any assurance made by the VA to 
his detriment.  The question of whether he changed his 
position to his own detriment is thus inapplicable to this 
case.

From the discussion above, it is clear that there was some 
enrichment of the veteran.  It is also clear that he bears 
the fault for that enrichment, as he, through inaction, 
permitted both overpayments to be created.  It is also clear, 
however, that the veteran's income and circumstances are 
limited, and that he appears to exist on a carefully-balanced 
monthly budget.  

Although it would be unfair to, in essence, reward the 
veteran by not collecting a sum which must have seemed a 
windfall to him in his limited financial straits, the VA is 
also cautioned against defeating the purpose of the pension 
benefit through aggressively collecting this debt.  See 
Cullen, supra.  

With regard to the fault of the veteran, the Board places 
particular emphasis upon the repeated nature of the veteran's 
fault.  As discussed above, the record demonstrates that the 
veteran had actual knowledge of the consequences of his 
inaction upon receiving notification of the potential for 
creating an overpayment when he was discharged from the 
nursing home.  Thus, when he left the nursing home against 
medical advice in April 1999, he did so with the knowledge 
that he would continue to receive VA pension benefits at the 
higher rate during the period of time which the RO allowed 
for due process considerations.  

On balance, therefore, the Board holds that in light of the 
lesser amount of fault which we have found in the creation of 
the first overpayment debt, and in light of potential 
hardship concerns, the remainder of the 1997 debt, in the 
amount of $2,883.00 should be waived.  Thus, the evidence 
supports a waiver of $2,883.00, representing that portion of 
the veteran's total debt which resulted from the overpayment 
of aid and attendance pension benefits in 1997.

Because the veteran bears a greater amount of fault in the 
creation of the second overpayment in 1999, due to his 
knowledge of the 1997 default and its consequences, and 
because the Board does not wish to see this scenario repeated 
yet again, resulting in the creation of yet another debt, the 
indebtedness of $1,486.00 resulting from the second 
overpayment is not waived.  In reaching this conclusion, the 
Board finds that the veteran was unjustly enriched by the 
second overpayment in the amount of $1,486.00.  Repayment of 
this sum is not only fair to the taxpayers who finance his 
pension benefits, but should not cause undue hardship to the 
veteran, if he repays it over a period of time.  See 
38 C.F.R. § 1.917.  In this regard, as indicated above, the 
veteran has already taken steps to repay the indebtedness.  

In short, based on a thorough review of the relevant evidence 
in this matter, and for the reasons and bases expressed 
above, it is the decision of the Board that a partial waiver 
of recovery of the indebtedness, in the amount of $2,883.00, 
is appropriate, based on the standard of equity and good 
conscience.  That amount represents the remaining amount of 
the overpayment in 1997 [as indicated above, half of the 
$5,766 overpayment has previously been waived by the RO].  
Waiver of recovery of the remaining charged indebtedness, in 
the amount of $1,486.00, is denied.  This represents the 
amount of the $1,486 overpayment in 1999.


ORDER

Waiver of recovery of charged indebtedness in the amount of 
$2,883.00, plus accrued interest thereon, is granted.  

Waiver of recovery of the remaining indebtedness, in the 
amount of $1,486.00, pus accrued interest thereon, is denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 

